UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

LOUISIANA MID-CONTINENT OIL CIVIL ACTION
AND GAS ASSOCIATION

VERSUS

PEERLESS INSURANCE NO.: 17-01098-BAJ-EWD
COMPANY

RULING AND ORDER

Before the Court is Defendant’s Motion for Summary Judgment (Doc. 22)
and Plaintiffs Motion for Partial Summary Judgment Regarding Insurance
Coverage. (Doc. 24) Both parties filed responses (Doc. 29, 31) For the reasons stated
herein, the Motion for Surnmary Judgment (Doc. 22) is GRANTED IN PART
and DENIED IN PART. The Motion for Partial Summary Judgment
Regarding Insurance Coverage (Doc. 24) is DENIED.

I. BACKGROUND

Plaintiff is the owner of immovable property located at 730 North Boulevard,
Baton Rouge, LouiSiana (“the Property”). Defendant issued an insurance policy to
Plaintiff for the Property from 2016 to 2017. (Doc. 1-2 at p. 1) On or about August 12,
2016, Baton Rouge experienced extremely heavy rainfall during which Veronica
Srnith (“Mrs. Smith”), Plaintifi`s office manager, was notiEed that there was a leak at

the Property. (Doc. 31-1 at p. 2) Mrs. Smith’s husband, Jordan Smith (“Mr. Srnith”)

climbed to the roof to investigate and found eight to ten inches of standing water on
the flat roof. (Id.) After walking the perimeter of the roof, Mr. Smith located the drain
where he found a “vortex” of water slowly draining over it. (Ici.) He cleared a clump
of leaves that had been clogging the drain, after which the water drained off the roof
quickly. (Id.)

Afterwards, Plaintiff reported to Defendant that interior water damage was
sustained to the Property. Defendant had an insurance adjuster inspect the Property
on August 29, 2016. The adjuster concluded that there was no storm related damage
to the roof of the Property- (Id,.) Defendant’s inspector noted wear and tear and cracks
on the flat portion of the roof, which he concluded allowed the water to enter the
interior of the building On September 2, 2016 Defendant denied Plaintiff’ s insurance
claim. (Doc. 22~1 at p. 5) On August 14, 2017 Plaintiff filed suit against Defendant in
the 19th Judicial District. (Doc. 1-2 at p. 1) The case was removed to federal court on
October 12, 2017. (Doc. 1)

At the core of the parties’ dispute is the scope of coverage under the insurance
policy. The relevant portions of the policy are as follows: Defendant is not obligated
to cover damage to the interior of the Property caused by rain unless the Property
first sustains damage from a covered cause of loss to the roof through which the rain
enters. (Doc. 31-1 at p. 4) “Wear and tear” is not a covered cause of loss. The policy
also contains an exclusion for damage resulting from “surface water.” (Id. at p. 5).

Both Plaintift` and Defendant seek summary judgment on the issue of whether the

damage to the Property is covered by the policy. Defendant also seeks summary
judgment regarding Plaintifi’ s claims that Defendant acted in bad faith.
II. LEGAL STANDARD

Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). 111 determining
whether the movant is entitled to summary judgment, the Court views the facts in
the light most favorable to the non-movant and draws all reasonable inferences in
the non-movant's favor. Colem.an v. Houston ladependen.t School Dist, 113 F.3d 528,
533 (5th Cir. 1997).

After a proper motion for summary judgment is made, the non-movant must
set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the
credibility of witnesses, weigh the evidence, or resolve factual disputes Int'l
Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502
U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable
jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict
in that party's favor, the motion for summary judgment must be denied. Int'£
Shortstop, Inc., 939 F.2d at 1263.

On the other hand, the non-movant's burden is not satisfied by some
metaphysical doubt as to the material facts, or by conclusory allegations,

unsubstantiated assertions, or a mere scintilla of evidence. Little v. Liqu£d Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-
movant “fails to make a showing sufficient to establish the existence of an element
essential to that party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In
other words, summary judgment will be appropriate only “if the pleadings,
depositions, answers to interrogatories, and admissions on file, together with
affidavits if any, show that there is no genuine issue as to any material fact, and that
the moving party is entitled to judgment as a matter of law.” Sherman v. chllbauer,
455 F.2d 1236, 1241 (5th Cir. 1972).
III. DISCUSSION

A. Insurance Coverage

1. Surface Water Exc£u,sion Provision

Defendant argues that Plaintiff s claims should be dismissed because the water
on the roof was “surface water,” which is explicitly excluded from coverage. (Doc. 22-
1 at p. 14). Defendant points to Sherwood Real Estate and In.u. Co., Inc. v. Old Colony
Ins. Co., in which the court found that rain water which accumulated on a roof
constituted surface water under the plaintiffs insurance policy.1 234 So.2d 445 (La.
App_ 1 Cir. 4/13/70). However, as the Louisiana Court of Appeal for the Fifth Circuit
pointed out later in Cochran, v. Trave£ers Ins. Co, this statement in Sherwood was
dicta. 606 So.2d 22, 24 (La. App. 5 Cir. 91‘16!92). The Sherwood court addressed the
scope of a windstorm policy, which only covered windstorm damage, and ultimately

held that the plaintiff failed to show that his loss resulted from a windstorm. Id.

 

1 Defendant cites a string of other cases, but the Court finds Sherwood to be the most relevant, as it
addresses facts similar to those in the instant case.

4

ln contrast, the Cochran court addressed the scope of the surface water
exclusion in an all risk policy, which covered all causes of damage other than those
specifically excluded. Id. ri`he court found that surface water is “water occurring
generally on the surface of the earth.” As such, the Court concluded that the term
“surface water” did not include rainwater overflow on top of a roof Id. The facts of
Cochran are nearly identical to the those in the case at bar. Plaintiff`s insurance
policy is an all-risk policy with specihc exclusion provisions, including one for surface
water. (Doc. 22-3 at p. 7 5, 89) Therefore, based on Cochran, the Court concludes that
water accumulation on a roof does not constitute surface water1 as that term is used
in insurance policies under Louisiana law.

This conclusion is buttressed by the plain language of the policy itself, which
excludes water damage as a result of “flood, surface water, waves (including tidal
wave and tsunami), tides, tidal water, overflow of any body of water or their spray,
and all whether driving by wind.” (Doc. 31-1 at p. 5) The phrase “surface water” is
listed among a group of terms that generally refer to the accumulation of water on
the ground versus water on the roof of a building Accordingly, Defendant is not
entitled to summary judgment based on the surface Water exclusion in the policy.

2. Rain Limitation Provision

Defendant alternatively argues that the rain limitation provision in Plaintiff s
insurance policy precludes coverage because Plaintiff has failed to prove that the roof
first sustained covered damage. (Doc. 22-1 at p. 11) Plaintiff` s policy provides that

Defendant is not responsible for rain damage to the interior of the Property unless

the Property first sustains damage from a covered cause of loss to its roof, which
allows the rain to enter into the interior of the structure. (Id.) The policy specifies
that “wear and tear, deterioration, and cracking” do not constitute a covered cause of
loss. (Id.) Defendant argues that it is undisputed that the cracks in Plaintiff’s roof
were present prior to the rainfall and were not caused by a covered cause of loss such
as wind, lightening, or storm_ (Doc. 22-1 at p. 13) ln contrast, Plaintiff argues that it
is undisputed that the heavy rainfall on August 12, 2016, rather than wear and tear,
caused the damage to the roof, which enabled water to enter the building. (Doc. 24-
1 at p. 4)

The Court concludes that there exists a dispute of material fact as to whether
the rainfall caused the cracks on the roof of the building. Plaintiff submitted the
deposition of Dr- Neil Hall (“l'lall”), who testified that the heavy rains on August 12,
2016 covered existing holes in the ceiling and enlarged them, which led to the water
intrusion. (Doc. 31-5 at p. 26, 65, 70) l'lall further testified that the wear and tear
Defendant’s insurance adjuster found was exacerbated by the hydrostatic pressure
from the rain that accumulated on the roof. (Id.) ln contrast, Defendant’s adjuster,
Fred Wolsefer (“Wolsefer”), found that the water entered the building through pre-
existing cracks caused by wear and tear. (Doc. 22-5 at p. 2) Taken together, the Court
must conclude that there exists a dispute of material fact as to whether heavy
rainfall, which would constitute a covered cause of loss, caused damage to the roof

which then resulted in rain damage to the interior of the building Accordingly,

neither Defendant nor Plaintiff are entitled to summary judgement on the issue of
whether the damage is covered by the policy.

B. Water Backup Provision

Plaintiff argues that Defendant is not entitled to summary judgment based on
the insurance policy’s water backup exclusion, which provides that damage resulting
from “water that backs up or overflows from a sewer, drain or sump” is excluded.
(Doc. 29-3 at p. 96) The Court notes that Defendant does argue that the water backup
provision precludes Plaintiff`s recovery. ln fact, Defendant appears to admit that the
water backup exclusion does not apply in the case. (Doc. 22-1 at p. 12) (stating “[I]n
any event, Plaintiff`s engineer determined that a clogged drain did not contribute to
the pooling of rain water or any subsequent damage to the Property.”). Accordingly,
it is unnecessary for the Court to address this argument

C. Bad Faith Claim

Defendant seeks the dismissal of Plaintiffs bad-faith claims. An insurer may
only be liable for bad-faith penalties if it fails to timely pay a claim when such failure
is arbitrary, capricious, or without probable cause. See La. R.S. 22:1973(B)(5); La.
R.S. 22:1892(B)(1). An insurer does not act arbitrarily or capriciously when its refusal
to pay a claim is based on a genuine dispute over coverage or the amount of loss.
Dickerson v. Lexington, Ins. Co., 556 F.3d 290, 297-98 (5th Cir. 2009). Plaintiff points
to the fact that Defendant did not send an engineer to inspect the roof as evidence of
bad faith. Plaintiff also points to the fact that, after initially denying coverage based

on the “wear and tear” exclusion, Defendant updated its denial citing the “surface

water exclusion” provision. The Court cannot conclude that these facts alone support
a finding of bad faith. (Doc. 24-1 at p. 5) Defendant sent Wolsefer, an experienced
insurance adjuster, to inspect the roof, and he concluded that the damage was a result
of wear and tear- (Doc. 22-5 at p. 2) This indicates that Defendant denied coverage
after an investigation of the events, thus creating a genuine dispute over coverage
Moreover, when the Defendant learned that hydrostatic pressure caused the water
intrusion, it further denied coverage, ostensibly because of the surface water
provision. The alternative ground for denying coverage does not in itself indicate
arbitrary or capricious behavior. Accordingly, Plaintiff’ s bad faith claims are

dismissed

IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion for Summary Judgment (Doc. 22) is
GRANTED IN PART and DENIED IN PART. Furthermore, the Motion for
Partial Summary Judgment Regarding Insurance Coverage (Doc. 24) is

DENIED.

Baton Rouge, Louisiana, this l g day of March, 2019.

@;OJL~

JUDGE BRI .J AWCKSON
UNITED STATES DISTRICT COUR'I`
MIDDLE DISTRICT OF LOUISIANA

